Citation Nr: 0947125	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1945 until 
February 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Veteran requested both RO and 
Board hearings; however, he cancelled both hearings and 
requested that the Board proceed with a decision without a 
hearing.  Therefore, the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
bilateral hearing loss is related to his active military 
service.  

2.  The evidence of record does not show that the Veteran's 
tinnitus is related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  



However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease. He was also informed that VA would seek to provide 
federal records. Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the January 2007 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  In 
addition, he was afforded VA medical examinations, most 
recently in February 2009, which provided specific medical 
opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

Merits of the Claim
 
The Veteran contends that he developed bilateral hearing loss 
due to service.  Specifically, in a January 2007 statement, 
he reported that while in basic training he fired guns off 
the tanks, and that subsequently his hearing was "bad;" he 
further noted that although his hearing returned after the 
next few days, the ringing stayed.  

The Veteran's service treatment records do not indicate any 
complaints of, or treatment for, any kind of hearing or ear 
related problems.  The January 1947 separation examination 
noted the Veteran's ear, nose, and throat to be normal and 
rated his hearing as 15/15 under the whispered voice test 
bilaterally.  Additionally, the Veteran's Separation 
Qualification Record indicated that he took part in armored 
basic training, before working as a duty soldier.  As a duty 
soldier, he wrapped and labeled packages for shipment.  

The first medical evidence of record indicating hearing loss 
is an April 2005 VA outpatient treatment record.  At that 
time, the Veteran reported tinnitus for several years and a 
past history of noise exposure.  He also complained of having 
to ask people to repeat themselves in conversation and having 
to turn up his television.  The examiner found right ear 
moderate sloping to severe sensorineural hearing loss and 
left ear mild sloping to moderate sensorineural hearing loss, 
both from 250-8000 Hz.  The examiner also noted speech 
discrimination scores, to be fair with 72 percent in the 
right ear and very good with 88 percent in the left ear, at 
normal conversation level.  The examiner found the Veteran to 
be a marginal candidate for amplification in the left ear and 
fair for the right.  The examiner did not provide an opinion 
as to the etiology of either the bilateral hearing loss or 
tinnitus.

Another VA outpatient treatment record, in May 2006, 
indicated that the Veteran reported a worsening of his 
bilateral hearing.  The examiner found mild sloping to 
moderate sensorineural hearing loss for the left ear and a 
moderate sensorineural hearing loss for the right ear, with 
76 percent speech discrimination for the right ear and 96 
percent for the left ear.  The examiner found no significant 
changes in the Veteran's hearing thresholds from his April 
2005 VA consult.  No opinion was provided as to the etiology 
of the bilateral hearing loss.  
	
The Veteran was provided a VA examination in February 2009, 
which included a review of the claims file.  The examiner 
noted that the service treatment records did not contain any 
information about hearing loss or tinnitus.  The Veteran 
reported an onset of bilateral hearing loss and tinnitus with 
acoustic trauma in basic training.  He further noted losing 
his hearing for a day or two and having tinnitus since that 
time.  He also reported some recreational noise exposure of 
hunting.  The Veteran reported problems with hearing his 
alarm clock and when having conversations, including when the 
television was playing, as well as tinnitus affecting his 
sleep patterns.



The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
40
65
70
52.5
LEFT
50
60
65
70
61.25

The examiner found the Veteran to have achieved a score of 72 
percent for word recognition for the right ear and 82 percent 
for the left ear.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss and subjective tinnitus.  
The examiner noted that the Veteran's first documentation of 
bilateral hearing loss and tinnitus was in April 2005, almost 
60 years following his separation from service.  The examiner 
further noted that any number of factors could have affected 
his hearing in that time period, including disease processes 
and noise exposure.  The examiner opined that although the 
Veteran recalled a temporary threshold shift while in basic 
training accompanied by tinnitus, temporary shifts do not 
always result in permanent hearing loss.  The examiner stated 
that based on the evidence available, the only supporting 
factor is the Veteran's report of hearing loss and tinnitus 
since service; however, the examiner found that he could not 
resolve the issue without resorting to mere speculation.  

The Court has continuously held that medically untrained 
laypersons, such as the Veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
the Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

The Board finds the utterly negative contemporaneous evidence 
from the Veteran's military service is far more persuasive 
that the Veteran's own recent assertion to the effect that he 
sustained bilateral hearing loss and tinnitus in service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  The service treatment 
records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events now over half a 
century past, made in connection with a claim for benefits 
from the government.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the Veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  

Furthermore, no medical opinions are of record finding that 
the Veteran has either disorder due to service.  The February 
2009 VA examiner found that it would be speculative for him 
to devise such an opinion.  The award of benefits may not be 
predicated on a resort to speculation or remote possibility. 
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the Veteran held 
to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  In point of fact, 
the February 2009 VA opinion was not supportive of the 
Veteran's claim as it did not link the Veteran's current 
hearing impairment to any event in service. 

The Veteran has reported hearing loss and tinnitus since 
service.  The Board notes that the over half a century 
between the time the Veteran now claims to have had bilateral 
hearing loss and tinnitus and the more recent report of and 
findings of such disorders do not support his claims of 
chronicity.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a lengthy period of absence of medical complaints for 
a condition can be considered as a factor in resolving a 
claim).  Furthermore, the Board notes that the Veteran made a 
claim for benefits January 1947, prior to his separation from 
service.  The only claim for benefits for a disability 
incurred in service was in regards to a back injury, which a 
July 1947 rating decision determined to have been caused by 
the Veteran's own misconduct.  However, he did not claim 
either bilateral hearing loss or tinnitus at that time, which 
further indicates that the Veteran did not have complaints of 
either chronic hearing loss or tinnitus during or in the year 
immediately after his service.

The Board recognizes the Veteran's contentions that his 
exposure to noise while in service contributed to his hearing 
loss.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of hearing loss, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of a hearing loss disability) and post-service medical 
records (showing no complaints, symptoms, findings or 
diagnoses associated with for some 50 years after service) 
outweigh the limited credibility of the Veteran's 
contentions. 

In view of the evidence and the application of the relevant 
laws and regulations as described above, the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  The Veteran's claims for service connection for 
bilateral hearing loss and tinnitus are denied. 



								[Continued on Next 
page]

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


